Citation Nr: 1512402	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  11-21 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in Muskogee, Oklahoma


THE ISSUE

Entitlement to basic eligibility for education benefits under the Montgomery GI Bill (MGIB). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from October 1996 to October 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 denial of benefits of the Department of Veterans Affairs (VA) Education Center in Muskogee, Oklahoma.  

This appeal was processed in part using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his October 2011 VA Form 9, the Veteran requested a video conference hearing before a member of the Board.  VA placed him on the list to testify at a Travel Board hearing instead.  In November 2011, the Veteran informed VA that he wanted a video conference hearing because he was incarcerated.  No hearing was scheduled.  In October 2014, the Veteran submitted a VA Form 21-4193 (Notice to Department of Veterans Affairs of Veteran or Beneficiary Incarcerated in Penal Institution) and informed VA that his scheduled release date was April 31, 2015.  In January 2015, VA scheduled a video conference in February 2015.  In a February 2015 statement, the Veteran informed VA that he remained incarcerated and was not able to attend the hearing.  

The Veteran's incarceration does not negate VA's statutory obligation to assist in the development of his claims.  38 U.S.C.A. § 5103A (West 2014).  Further, even though incarcerated, the Veteran should be accorded the same assistance as non-incarcerated Veterans.  See Bolton v. Brown, 8 Vet. App. 185 (1995).  In this case, the Veteran's scheduled release date is April 31, 2015, and the Board finds that it is not unreasonable to wait until his release date and, assuming that he is actually released, provide an opportunity for him to testify at a video conference hearing.  He is entitled to a hearing as a matter of right.  38 C.F.R. § 20.700(a) (2014).  The case is remanded to the AOJ so that a video conference hearing may be scheduled.  38 C.F.R. §§ 19.9, 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing at the AOJ at the earliest available opportunity after his scheduled release date of April 31, 2015.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2014).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

